Cameron, J.
delivered the Judgment of the Court:
The act of 1777 requires that the party appealing shall give bond, &c. In this case, the party praying the appeal, gave no bond. That given by the plaintiffs (through error no doubt) cannot be noticed for the purpose of giving the Superior Court cognizance of the suit. The appeal must therefore be dismissed for want of such a bond as the act requires from the party praying the appeal. And let a writ of certiorari issue in conformity with the defendant’s motion.